--------------------------------------------------------------------------------

COUNTERPATH CORPORATION
(the "Issuer")

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

INSTRUCTIONS TO SUBSCRIBER

1. You must complete all the information in the boxes on page 2 and sign where
indicated with an "X".

2. If you are resident in Canada, you must complete and sign Exhibit A "Canadian
Investor Questionnaire" that starts on page 16. The purpose of this form is to
determine whether you meet the standards for participation in a private
placement under applicable Canadian securities laws. In order for the Issuer to
satisfy its obligations under applicable Canadian securities laws, you may be
required to provide additional evidence to verify the information you have
provided in Exhibit A "Canadian Investor Questionnaire" that starts on page 16.

3. If you are a "U.S. Purchaser", as defined in Exhibit B, you must complete and
sign Exhibit B "United States Accredited Investor Questionnaire" that starts on
page 29.

--------------------------------------------------------------------------------

- 2 -

COUNTERPATH CORPORATION

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

The undersigned (the "Subscriber") hereby irrevocably subscribes for and agrees
to purchase from CounterPath Corporation (the "Issuer") that number of common
shares of the Issuer (each, a "Share") set out below at a price of US$3.51 per
Share.  The Subscriber agrees to be bound by the terms and conditions set forth
in the attached "Terms and Conditions of Subscription for Shares".

Subscriber Information

___________________________________________________


 

Shares to be Purchased

 

(Name of Subscriber)

 

 

 

 

___________________________________________________

Account Reference (if applicable):  _____________________

 

(Number of Shares)

 

X________________________________________________
(Signature of Subscriber - if the Subscriber is an Individual)

 

 

Total Subscription Price:_______________________________

(the "Subscription Amount", plus wire fees if applicable)

 

 

 

 

X                                                                              
                   


 

 

(Signature of Authorized Signatory - if the Subscriber is not an Individual)


___________________________________________________
(Name and Title  of Authorized Signatory - if the Subscriber is not an
Individual)


___________________________________________________
(SIN, SSN, or other Tax Identification Number of the Subscriber)


___________________________________________________ 
(Subscriber’s Address, including postal or zip code)


___________________________________________________ 


___________________________________________________
(Telephone Number)                                          (Email Address)

 

 

Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a "Disclosed Principal") and not purchasing as trustee or agent for
accounts fully managed by it.

 
___________________________________________________
(Name of Disclosed Principal)
 

___________________________________________________
(Address of Disclosed Principal)



___________________________________________________
(Account Reference, if applicable)



___________________________________________________
(SIN, SSN, or other Tax Identification Number of Disclosed Principal)


Register the Shares as set forth below:

___________________________________________________
 (Name to Appear on Share Certificate)


___________________________________________________
(Account Reference, if applicable)


___________________________________________________
(Address, including postal or zip code)

 

Deliver the Shares as set forth below:

___________________________________________________
(Attention - Name)



___________________________________________________
(Account Reference, if applicable)


___________________________________________________
(Street Address, including postal or zip code - no PO Boxes permitted)


___________________________________________________
(Telephone Number)


Number and kind of securities of the Issuer held, directly or indirectly, or
over which control or direction is exercised by, the Subscriber, if any (i.e.,
shares, warrants, options):                         

__________________________________________________________

 

__________________________________________________________

 

 

1. State whether the Subscriber is an Insider of the Issuer:

       Yes    ☐                No      ☐

2. State whether the Subscriber is a registrant:

       Yes    ☐                No      ☐

If applicable, state whether the Subscriber (or the Authorized Signatory of the
Subscriber) has read and fully understands the Canadian Investor Questionnaire
attached as Exhibit A to this Private Placement Subscription Agreement:         
            Yes    ☐                No      ☐

--------------------------------------------------------------------------------

- 3 -

ACCEPTANCE

The Issuer hereby accepts the Subscription (as defined herein) on the terms and
conditions contained in this private placement subscription agreement (this
"Agreement") as of the               day of ______________, 2020 (the "Closing
Date").

COUNTERPATH CORPORATION


Per:        __________________________________________
 Authorized Signatory

Address: Suite 300, One Bentall Centre

 505 Burrard Street

 Vancouver, BC  V7X 1M3
Fax: (604) 320-3399
Email:  dkarp@counterpath.com
Attention: David Karp

--------------------------------------------------------------------------------

- 4 -

TERMS AND CONDITIONS OF SUBSCRIPTION FOR SHARES

1. Subscription

1.1 On the basis of the representations and warranties and subject to the terms
and conditions set forth in this Agreement, the Subscriber hereby irrevocably
subscribes for and agrees to purchase such number of Shares as is set forth on
page 2 of this Agreement at a price of US$3.51 per Share for the Subscription
Amount shown on page 2 of this Agreement, which is tendered herewith (such
subscription and agreement to purchase being the "Subscription"), and the Issuer
agrees to sell the Shares to the Subscriber, effective upon the Issuer's
acceptance of this Agreement.

1.2 The Subscriber acknowledges that the Shares have been offered to the
Subscriber as part of an offering by the Issuer of additional Shares to other
subscribers (the "Offering").

1.3 All dollar amounts referred to in this Agreement are in lawful money of the
United States of America, unless otherwise indicated. 

2. Payment

2.1 The Subscription Amount must accompany this Subscription and will be paid:
(i) if the Subscriber is drawing funds from a Canadian bank to pay for this
Subscription, by a certified cheque or bank draft drawn on a Canadian chartered
bank or by wire transfer to the Issuer pursuant to wiring instructions to be
provided by the Issuer upon request from the Subscriber; or (ii) if the
Subscriber is drawing funds from any source other than a Canadian chartered bank
to pay for this Subscription, then only by wire transfer to the Issuer pursuant
to wiring instructions to be provided by the Issuer upon request from the
Subscriber. If the Subscription Amount is wired or sent to Clark Wilson LLP (the
"Issuer's Counsel"), the Subscriber irrevocably authorizes the Issuer's Counsel
to immediately deliver the Subscription Amount to the Issuer upon receipt of the
Subscription Amount from the Subscriber, notwithstanding that such delivery may
be made by the Issuer's Counsel to the Issuer prior to the closing of the
Offering (the "Closing"). The Subscriber authorizes the Issuer to treat the
Subscription Amount as an interest free loan until the Closing.

2.2 The Subscriber acknowledges and agrees that this Agreement, the Subscription
Amount and any other documents delivered in connection herewith will be held by
or on behalf of the Issuer.  In the event that this Agreement is not accepted by
the Issuer for whatever reason, which the Issuer expressly reserves the right to
do, the Issuer will return the Subscription Amount (without interest thereon) to
the Subscriber at the address of the Subscriber as set forth on page 2 of this
Agreement, or as otherwise directed by the Subscriber.

3. Documents Required from Subscriber

3.1 The Subscriber must complete, sign and return to the Issuer the following
documents:

(a) this Agreement;

(b) if the Subscriber is resident in Canada, the Canadian Investor Questionnaire
(the "Canadian Questionnaire") attached as Exhibit A that starts on page 16,
along with any additional evidence that may be requested by the Issuer to verify
the information provided in the Canadian Questionnaire;

--------------------------------------------------------------------------------

- 5 -

(c) if the Subscriber is a U.S. Purchaser (as defined in Exhibit B), the United
States Accredited Investor Questionnaire (the "U.S. Questionnaire" and, together
with the Canadian Questionnaire, the "Questionnaires") attached as Exhibit B
that starts on page 29; and

(d) such other supporting documentation that the Issuer or the Issuer's Counsel
may request to establish the Subscriber's qualification as a qualified investor,

and the Subscriber acknowledges and agrees that the Issuer will not consider the
Subscription for acceptance unless the Subscriber has provided all of such
documents to the Issuer.

3.2 As soon as practicable upon any request by the Issuer, the Subscriber will
complete, sign and return to the Issuer any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities or applicable laws.

3.3 The Issuer and the Subscriber acknowledge and agree that the Issuer's
Counsel has acted as counsel only to the Issuer and is not protecting the rights
and interests of the Subscriber.  The Subscriber acknowledges and agrees that
the Issuer and the Issuer's Counsel have given the Subscriber the opportunity to
seek, and are hereby recommending that the Subscriber obtain, independent legal
advice with respect to the subject matter of this Agreement and, further, the
Subscriber hereby represents and warrants to the Issuer and the Issuer's Counsel
that the Subscriber has sought independent legal advice or waives such advice.

4. Conditions and Closing

4.1 The Closing Date will occur on such date as may be determined by the Issuer
in its sole discretion.  The Issuer may, at its discretion, elect to close the
Offering in one or more closings.

4.2 The Closing is conditional upon and subject to:

(a) the Issuer having obtained all necessary approvals and consents, including
regulatory approvals for the Offering; and

(b) the issue and sale of the Shares being exempt from the requirement to file a
prospectus and the requirement to deliver an offering memorandum under
applicable securities laws relating to the sale of the Shares, or the Issuer
having received such orders, consents or approvals as may be required to permit
such sale without the requirement to file a prospectus or deliver an offering
memorandum.

4.3 The Subscriber acknowledges that the certificates representing the Shares
will be available for delivery within five business days of the Closing Date,
provided that the Subscriber has satisfied the requirements of Section 3 hereof
and the Issuer has accepted this Agreement.

5. Acknowledgements and Agreements of the Subscriber

5.1 The Subscriber acknowledges and agrees that:

(a) none of the Shares have been or will be registered under the United States
Securities Act of 1933, as amended, (the "1933 Act"), or under any securities or
"blue sky" laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
any U.S. Person (as defined in Section 6.2), except in accordance with the
provisions of Regulation S under the 1933 Act ("Regulation S"), pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act, and in each case only in accordance with applicable state, provincial
and foreign securities laws;

--------------------------------------------------------------------------------

- 6 -

(b) the Issuer has not undertaken, and will have no obligation, to register any
of the Shares under the 1933 Act or any other securities legislation;

(c) the Issuer will refuse to register the transfer of any of the Shares to a
U.S. Person not made pursuant to an effective registration statement under the
1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act and in each case in accordance with applicable
laws;

(d) the decision to execute this Agreement and acquire the Shares has not been
based upon any oral or written representation as to fact or otherwise made by or
on behalf of the Issuer and such decision is based entirely upon a review of any
public information which has been filed by the Issuer with any Canadian
provincial securities commissions and the United States Securities and Exchange
Commission (collectively, the "Public Record");

(e) the Issuer and others will rely upon the truth and accuracy of the
acknowledgements, representations, warranties, covenants and agreements of the
Subscriber contained in this Agreement and the Questionnaires, as applicable,
and agrees that if any of such acknowledgements, representations and agreements
are no longer accurate or have been breached, the Subscriber will promptly
notify the Issuer;

(f) there are risks associated with the purchase of the Shares, as more fully
described in the Issuer's periodic disclosure forming part of the Public Record;

(g) the Subscriber and the Subscriber's advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Issuer in
connection with the distribution of the Shares hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Issuer;

(h) a portion of this Offering may be sold pursuant to an agreement between the
Issuer and one or more agents registered in accordance with applicable
securities laws, in which case the Issuer will pay a fee and/or compensation
securities on terms as set out in such agency agreement;

(i) finder's fees or broker's commissions may be payable by the Issuer to
finders who introduce subscribers to the Issuer;

(j) the books and records of the Issuer were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
Subscriber during reasonable business hours at its principal place of business,
and all documents, records and books in connection with the distribution of the
Shares hereunder have been made available for inspection by the Subscriber, its
legal counsel and/or its advisor(s);

(k) all of the information which the Subscriber has provided to the Issuer is
correct and complete, and if there should be any change in such information
prior to the Closing, the Subscriber will immediately notify the Issuer, in
writing, of the details of any such change;

--------------------------------------------------------------------------------

- 7 -

(l) the Issuer is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaires, as applicable,
and the Subscriber will hold harmless the Issuer from any loss or damage it or
they may suffer as a result of the Subscriber's failure to correctly complete
this Agreement or the Questionnaires, as applicable;

(m) there are restrictions on the Subscribers ability to resell the Shares and
it's the responsibility of the Subscriber to find out what those restrictions
are the to comply with them before selling the Shares;

(n) the Subscriber has been advised to consult the Subscriber's own legal, tax
and other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuer is not in any way responsible) for compliance with:

(i) any applicable laws of the jurisdiction in which the Subscriber is resident
in connection with the distribution of the Shares hereunder, and

(ii) applicable resale restrictions;

(o) there may be material tax consequences to the Subscriber of an acquisition
or disposition of the Shares and the Issuer gives no opinion and makes no
representation to the Subscriber with respect to the tax consequences to the
Subscriber under federal, state, provincial, local or foreign tax laws that may
apply to the Subscriber's acquisition or disposition of the Shares;

(p) the Subscriber consents to the placement of a legend or legends on any
certificate or other document evidencing any of the Shares setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement, with such legend(s) to be substantially as follows:

If the Subscriber is not resident in the United States:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S. PERSON" ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

--------------------------------------------------------------------------------

- 8 -

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE [four months and one day from the Closing
Date.].

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (THE "TSX"); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT "GOOD DELIVERY" IN
SETTLEMENT OF TRANSACTIONS ON THE TSX.

If the Subscriber is resident in the Unites States:

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.  "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE [four months and one day from the Closing
Date.].

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (THE "TSX"); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT "GOOD DELIVERY" IN
SETTLEMENT OF TRANSACTIONS ON THE TSX.

(q) the Issuer has advised the Subscriber that the Issuer is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Shares through a person registered to sell securities under
provincial securities laws and other applicable securities laws, and, as a
consequence of acquiring the Shares pursuant to such exemption, certain
protections, rights and remedies provided by applicable securities laws
(including the various provincial securities acts), including statutory rights
of rescission or damages, will not be available to the Subscriber;

--------------------------------------------------------------------------------

- 9 -

(r) no securities commission or similar regulatory authority has reviewed or
passed on the merits of any of the Shares;

(s) there is no government or other insurance covering any of the Shares; and

(t) this Agreement is not enforceable by the Subscriber unless it has been
accepted by the Issuer and the Issuer reserves the right to reject this
Subscription for any reason whatsoever.

6. Representations and Warranties of the Subscriber

6.1 The Subscriber hereby represents and warrants to the Issuer (which
representations and warranties will survive the Closing) that:

(a) unless the Subscriber has completed Exhibit B:

(i) the Subscriber is not in the United States, is not a U.S. Person, is not
purchasing the Shares for the account or benefit of a U.S. Person, did not
receive the offer to buy the Shares while in the United States and it (or its
authorized signatory) was outside of the United States at the time its buy order
was placed and this Agreement was executed,

(ii) offers and sales of any of the Shares prior to the expiration of the period
specified in Regulation S (such period hereinafter referred to as the
"Distribution Compliance Period") shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or pursuant to an exemption therefrom, and all offers
and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the 1933 Act or an exemption
therefrom, and in each case only in accordance with applicable state, provincial
and foreign securities laws,

(iii) the Subscriber has not acquired the Shares as a result of, and will not
himself, herself or itself engage in, any "directed selling efforts" (as defined
in Regulation S) in the United States in respect of any of the Shares which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the sale of the Shares, and

(iv) hedging transactions involving the Shares may not be conducted unless such
transactions are in compliance with the provisions of the 1933 Act and in each
case only in accordance with applicable securities laws;

(b) the Subscriber is resident in the jurisdiction set out on page 2 of this
Agreement;

--------------------------------------------------------------------------------

- 10 -

(c) if the Subscriber is resident outside of Canada or the United States:

(i) the Subscriber is knowledgeable of, or has been independently advised as to,
the applicable securities laws having application in the jurisdiction in which
the Subscriber is resident (the "International Jurisdiction") which would apply
to the offer and sale of the Shares,

(ii) the Subscriber is purchasing the Shares pursuant to exemptions from
prospectus or equivalent requirements under applicable laws or, if such is not
applicable, the Subscriber is permitted to purchase the Shares under the
applicable securities laws of the International Jurisdiction without the need to
rely on any exemptions,

(iii) the applicable securities laws of the International Jurisdiction do not
require the Issuer to make any filings or seek any approvals of any kind from
any securities regulator of any kind in the International Jurisdiction in
connection with the offer, issue, sale or resale of any of the Shares,

(iv) the purchase of the Shares by the Subscriber does not trigger:

A. any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

B. any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction,

(v) the issuance of the Shares by the Issuer to the Subscriber complies with the
securities law requirements of the International Jurisdiction, and

(vi) the Subscriber will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii), (iv)
and (v) above to the satisfaction of the Issuer, acting reasonably;

(d) the Subscriber (or if purchasing as agent or trustee for a principal, a
Disclosed Principal) is purchasing the Shares as principal;

(e) the Subscriber: (i) has adequate net worth and means of providing for the
Subscriber's current financial needs and possible personal contingences, (ii)
has no need for liquidity in this investment, (iii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of the Subscriber's prospective investment in the Shares, (iv) is able to
bear the economic risks of an investment in the Shares for an indefinite period
of time, and (v) can afford the complete loss of the Subscription Amount;

(f) the Subscriber has the legal capacity and competence to enter into and
execute this Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Agreement on behalf of the
Subscriber;

--------------------------------------------------------------------------------

- 11 -

(g) the entering into of this Agreement and the transactions contemplated hereby
do not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

(h) the Subscriber has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Subscriber enforceable against
the Subscriber;

(i) the Subscriber has received and carefully read this Agreement;

(j) the Subscriber is aware that an investment in the Issuer is speculative and
involves certain risks, including those risks disclosed in the Public Record and
the possible loss of the entire Subscription Amount;

(k) the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Issuer and agrees that the Issuer will not be
responsible in any way for the Subscriber's decision to invest in the Shares and
the Issuer;

(l) the Subscriber is not an underwriter of, or dealer in, any of the Shares,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Shares;

(m) the Subscriber is not aware of any advertisement of any of the Shares and is
not acquiring the Shares as a result of any form of general solicitation or
general advertising, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media, or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

(n) no person has made to the Subscriber any written or oral representations:

(i) that any person will resell or repurchase any of the Shares,

(ii) that any person will refund the purchase price of any of the Shares, or

(iii) as to the future price or value of any of the Shares.

6.2 In this Agreement, the term "U.S. Person" will have the meaning ascribed
thereto in Regulation S, and for the purpose of this Agreement includes, but is
not limited to: (a) any person in the United States; (b) any natural person
resident in the United States; (c) any partnership or corporation organized or
incorporated under the laws of the United States; (d) any partnership or
corporation organized outside the United States by a U.S. Person principally for
the purpose of investing in securities not registered under the 1933 Act, unless
it is organized or incorporated, and owned, by accredited investors who are not
natural persons, estates or trusts; or (e) any estate or trust of which any
executor or administrator or trustee is a U.S. Person.

7. Anti-Money Laundering

7.1 The Subscription Amount, which will be advanced by the Subscriber to the
Issuer hereunder, does not and will not represent the proceeds of crime for the
purposes of the Proceeds of Crim (Money Laundering) and Terrorist Financing Act
(Canada), S.C. 2000, c. 17 (the "PCMLTFA") or similar legislation of any other
applicable jurisdiction, and the Subscriber acknowledges that the Issuer may in
the future be required by law to disclose the name of the Subscriber and other
information relating to this Agreement and the subscription hereunder, on a
confidential basis, pursuant to the PCMLTFA or such similar legislation. To the
best of the Subscriber's knowledge:

--------------------------------------------------------------------------------

- 12 -

(a) none of the subscription funds provided by the Subscriber have been or will
be derived directly or indirectly from or related to any activity that is deemed
criminal under the laws of Canada, the United States of America, or any other
jurisdiction, or are being rendered on behalf of a person or entity who has not
been identified to the Subscriber; and

(b) the Subscriber will promptly notify the Issuer if it discovers that any of
such representations cease to be true and to provide the Issuer with appropriate
information in connection therewith.

8. Representations and Warranties will be Relied Upon by the Issuer

8.1 The Subscriber acknowledges and agrees that the representations and
warranties contained in this Agreement are made by it with the intention that
such representations and warranties may be relied upon by the Issuer and the
Issuer's Counsel in determining the Subscriber's eligibility to purchase the
Shares under applicable laws, or, if applicable, the eligibility of others on
whose behalf the Subscriber is contracting hereunder to purchase the Shares
under applicable laws. The Subscriber further agrees that, by accepting delivery
of the certificates representing the Shares, it will be representing and
warranting that the representations and warranties contained herein are true and
correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber on the Closing Date and that they will survive the
purchase by the Subscriber of the Shares and will continue in full force and
effect notwithstanding any subsequent disposition by the Subscriber of such
Shares.

9. Acknowledgement and Waiver

9.1 The Subscriber has acknowledged that the decision to acquire the Shares was
solely made on the basis of the Public Record.  The Subscriber hereby waives, to
the fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Shares.

10. Legending and Registration of Subject Securities

10.1 The Subscriber hereby acknowledges that a legend or legends may be placed
on the certificates representing the Shares to the effect that the Shares
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities laws, and the Subscriber consent to the placement of such legend(s)
on any certificate representing the Shares.

10.2 The Subscriber hereby acknowledges and agrees to the Issuer making a
notation on its records or giving instructions to the registrar and transfer
agent of the Issuer in order to implement the restrictions on transfer set forth
and described in this Agreement.

11. Collection of Personal Information

11.1 The Subscriber acknowledges and consents to the fact that the Issuer is
collecting the Subscriber's personal information for the purpose of fulfilling
this Agreement and completing the Offering.  The Subscriber acknowledges that
its personal information (and, if applicable, the personal information of those
on whose behalf the Subscriber is contracting hereunder) may be included in
record books in connection with the Offering and may be disclosed by the Issuer
to: (a) stock exchanges or securities regulatory authorities, (b) the Issuer's
registrar and transfer agent, (c) Canadian tax authorities, (d) authorities
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and (e) any of the other parties involved in the Offering, including
the Issuer's Counsel.  By executing this Agreement, the Subscriber is deemed to
be consenting to the foregoing collection, use and disclosure of the
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) for the
foregoing purposes and to the retention of such personal information for as long
as permitted or required by applicable laws.  Notwithstanding that the
Subscriber may be purchasing the Shares as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
nature and identity of such undisclosed principal, and any interest that such
undisclosed principal has in the Issuer, all as may be required by the Issuer in
order to comply with the foregoing.

--------------------------------------------------------------------------------

- 13 -

Furthermore, the Subscriber is hereby notified that:

(a) the Issuer may deliver to any securities commission having jurisdiction over
the Issuer, the Subscriber or this Subscription, including any Canadian
provincial securities commissions, the United States Securities and Exchange
Commission and/or any state securities commissions (collectively, the
"Commissions"), certain personal information pertaining to the Subscriber,
including the Subscriber's full name, residential address and telephone number,
the number of Shares or other securities of the Issuer owned by the Subscriber,
the number of Shares purchased by the Subscriber, the total Subscription Amount
paid for the Shares, the prospectus exemption relied on by the Issuer and the
date of distribution of the Shares;

(b) such information is being collected indirectly by the Commissions under the
authority granted to them in applicable securities laws;

(c) such information is being collected for the purposes of the administration
and enforcement of applicable securities laws; and

(d) the Subscriber may contact the following public official in Ontario with
respect to questions about the Ontario Securities Commission's indirect
collection of such information at the following address and telephone number:

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55
20 Queen Street West
Toronto, ON  M5H 3S8
Telephone:  (416) 593-8086.

12. Costs

12.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Shares will be borne
by the Subscriber.

13. Governing Law

13.1 This Agreement is governed by the laws of the Province of British Columbia
and the federal laws of Canada applicable therein.  The Subscriber, in its
personal or corporate capacity and, if applicable, on behalf of each beneficial
or undisclosed purchaser for whom it is acting, irrevocably attorns to the
exclusive jurisdiction of the courts of the Province of British Columbia.

--------------------------------------------------------------------------------

- 14 -

14. Survival

14.1 This Agreement, including, without limitation, the representations,
warranties and covenants contained herein, will survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Shares by the Subscriber pursuant hereto.

15. Assignment

15.1 This Agreement is not transferable or assignable.

16. Severability

16.1 The invalidity or unenforceability of any particular provision of this
Agreement will not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

17. Entire Agreement

17.1 Except as expressly provided in this Agreement and in the exhibits,
agreements, instruments and other documents attached hereto or contemplated or
provided for herein, this Agreement contains the entire agreement between the
parties with respect to the sale of the Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Issuer or by anyone else.

18. Notices

18.1 All notices and other communications hereunder will be in writing and will
be deemed to have been duly given if mailed or transmitted by any standard form
of telecommunication, including facsimile, electronic mail or other means of
electronic communication capable of producing a printed copy.  Notices to the
Subscriber will be directed to the address of the Subscriber set forth on page 2
of this Agreement and notices to the Issuer will be directed to it at the
address of the Issuer set forth on page 3 of this Agreement.

19. Execution of Subscription Agreement and Electronic Means

19.1 The Issuer and the Issuer's Counsel will be entitled to rely on delivery by
email or other means of electronic communication capable of producing a printed
copy of an executed copy of this Agreement, and acceptance by the Issuer of such
email or electronic copy will be equally effective to create a valid and binding
agreement between the Subscriber and the Issuer in accordance with the terms
hereof as of the Closing Date. If less than a complete copy of this Agreement is
delivered to the Issuer or the Issuer's Counsel prior to or at the Closing, the
Issuer and the Issuer's Counsel are entitled to assume that the Subscriber
accepts and agreed to all of the terms and conditions of the pages of this
Agreement that have not been delivered by the Subscriber.

20. Counterparts

20.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, will constitute an original and all of
which together will constitute one instrument. 

--------------------------------------------------------------------------------

- 15 -

21. Exhibits

21.1 The exhibits attached hereto form part of this Agreement.

22. Indemnity

22.1 The Subscriber will indemnify and hold harmless the Issuer and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the Questionnaires, as
applicable, or in any document furnished by the Subscriber to the Issuer in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Issuer in connection therewith.

--------------------------------------------------------------------------------

- 16 -

EXHIBIT A

CANADIAN INVESTOR QUESTIONNAIRE

(ALBERTA, BRITISH COLUMBIA, MANITOBA, NEWFOUNDLAND AND LABRADOR, NEW BRUNSWICK,
NOVA SCOTIA, ONTARIO, PRINCE EDWARD ISLAND, QUEBEC, AND SASKATCHEWAN)

TO: COUNTERPATH CORPORATION (the "Issuer")

RE: Purchase of common shares (the "Shares") of the Issuer

Capitalized terms used in this Canadian Investor Questionnaire (this
"Questionnaire") and not specifically defined have the meaning ascribed to them
in the Private Placement Subscription Agreement between the Subscriber and the
Issuer to which this Exhibit A is attached. All dollar amounts referred to in
this Questionnaire and Appendix A to this Questionnaire are in lawful money of
Canada, unless otherwise indicated.

In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Shares as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, will be referred herein as
the "Subscriber") of the Shares, the Subscriber hereby represents, warrants and
certifies to the Issuer that the Subscriber:

(i) is purchasing the Shares as principal (or deemed principal under the terms
of National Instrument 45-106 - Prospectus Exemptions adopted by the Canadian
Securities Administrators ("NI 45-106"));

(ii) (A)  is resident in or is subject to the laws of one of the following
(check one):

☐ Alberta

☐ New Brunswick

☐ Prince Edward Island

☐ British Columbia

☐ Nova Scotia

☐ Quebec

☐ Manitoba

☐ Ontario

☐ Saskatchewan

☐ Newfoundland and Labrador

 

☐ United States:  _________________________ (List State of Residence)

or

 (B) ☐ is resident in a country other than Canada or the United States; and

(iii) has not been provided with any offering memorandum in connection with the
purchase of the Shares.

In connection with the purchase of the Shares of the Issuer, the Subscriber
hereby represents, warrants, covenants and certifies that the Subscriber meets
one or more of the following criteria:

--------------------------------------------------------------------------------

- 17 -


I. SUBSCRIBERS PURCHASING UNDER THE "ACCREDITED INVESTOR" EXEMPTION

 

(a) 

the Subscriber is not a trust company or trust company registered under the laws
of Prince Edward Island that is not registered or authorized under the Trust and
Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada, and

   

(b) 

_______ the Subscriber is an "accredited investor" within the meaning of NI
45-106, by virtue of satisfying the indicated criterion below (YOU MUST: (1)
INITIAL OR PLACE A CHECK-MARK ON THE APPROPRIATE LINE(S) BELOW, AND (2) IF YOU
SELECT ANY OF CATEGORIES (i), (iii) or (iv) BELOW, MUST ALSO COMPLETE AND SIGN
APPENDIX "A" TO THIS QUESTIONNAIRE) (see certain guidance with respect to
accredited investors that starts on page 22 below):

   

 

☐

(i) 

an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes but net of any
related liabilities, exceeds $1,000,000,

       

 

☐

(ii) 

an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5,000,000,

       

 

☐

(iii) 

an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,

       

 

☐

(iv) 

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,

       

 

☐

(v) 

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements and
that has not been created or used solely to purchase or hold securities as an
accredited investor as defined in this paragraph (viii),

       

 

☐

(vi) 

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors.


II. SUBSCRIBERS PURCHASING UNDER THE "FAMILY, FRIENDS AND BUSINESS ASSOCIATES"
EXEMPTION

 

(a) 

the Subscriber is (please initial or place a check-mark on the appropriate line
below and provide the requested information, as applicable):

   

 

☐

(i)

a director, executive officer or control person of the Issuer, or of an
affiliate of the Issuer,

       

 

☐

(ii)

a spouse, parent, grandparent, brother, sister, child or grandchild of
_________________________________ (print name of person), who is a director,
executive officer or control person of the Issuer or of an affiliate of the
Issuer,

       

 

☐

(iii)

a parent, grandparent, brother, sister, child or grandchild of the spouse of
___________________________________ (print name of person), who is a director,
executive officer or control person of the Issuer or of an affiliate of the
Issuer,


--------------------------------------------------------------------------------

- 18 -


 

☐

(iv)

_______ a close personal friend (see guidance on making this determination that
starts on page 24 below) of ___________________________________ (print name of
person), who is a director, executive officer, founder or control person of the
Issuer, or of an affiliate of the Issuer, and has been for
__________________________ years based on the following factors:
_______________________________________________________________________________
_______________________________________________________________________________
_______________________________________________________________________________
_______________________________________________________________________________
_______________________________________________________________________________
______________________ (explain the nature of the close personal friendship),

       

 

☐

(v)

a close business associate (see guidance on making this determination that
starts on page 24 below) of ____________ (print name of person), who is a
director, executive officer, founder or control person of the Issuer, or of an
affiliate of the Issuer, and has been for __________________________ years based
on the following factors
_______________________________________________________________________________
_______________________________________________________________________________
_______________________________________________________________________________
_______________________________________________________________________________
_______________________________________________________________________________
_____________________ (explain the nature of the close business association),

       

 

☐

(vi)

a founder of the Issuer or a spouse, parent, grandparent, brother, sister,
child, grandchild, close personal friend or close business associate (see
guidance on making these determinations that starts on page 24 below) of
________________________________ (print name of person), who is a founder of the
Issuer, and, if a close personal friend or close business associate of such
person, has been for __________________________ years based on the following
factors:

_______________________________________________________________________________
_______________________________________________________________________________
_______________________________________________________________________________
_______________________________________________________________________________
_______________________________________________________________________________

_____________(explain the nature of the close personal friendship or business
association),

       

 

☐

(vii)

a parent, grandparent, brother, sister, child or grandchild of the spouse of
______________________________ (print name of person), who is a founder of the
Issuer,

       

 

☐

(viii)

a company of which a majority of the voting securities are beneficially owned
by, or a majority of the directors are, persons or companies described in
subsections II(a)(i) to II(a)(vii) above, or

       

 

☐

(ix)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons or companies described in subsections II(a)(i)
to II(a)(viii) above,


--------------------------------------------------------------------------------

- 19 -


(b)

if the Subscriber is resident in the Province of Ontario or is subject to the
securities laws of the Province of Ontario, the Subscriber has provided the
Issuer with a signed risk acknowledgement form (to be provided by the Issuer on
request), and

   

(c)

if the Subscriber is resident in the Province of Saskatchewan or is subject to
the securities laws of the Province of Saskatchewan, and the Subscriber is
relying on the indicated criterion as set out in subsections II(a)(iv), II(a)(v)
or II(a)(viii) or II(a)(ix) if the distribution is based in whole or in part on
a close personal friendship or a close business association, the Subscriber has
provided the Issuer with a signed risk acknowledgement form (to be provided by
the Issuer on request).


III. MINIMUM AMOUNT INVESTMENT

 

(i) 

the Subscriber is not an individual as that term is defined in applicable
Canadian securities laws,

   

(i) 

the Subscriber is purchasing the Shares as principal for its own account and not
for the benefit of any other person,

   

(ii) 

the Shares have an acquisition cost to the Subscriber of not less than $150,000,
payable in cash at the Closing, and

   

(iii) 

the Subscriber was not created and is not being used solely to purchase or hold
securities in reliance on the prospectus exemption provided under Section 2.10
of NI 45-106, it pre-existed the Offering and has a bona fide purpose other than
investment in the Shares.

For the purposes of the this Questionnaire and Appendix "A" attached to this
Questionnaire:

(a) an issuer is "affiliated" with another issuer if

(i) one of them is the subsidiary of the other, or

(ii) each of them is controlled by the same person;

(b) "consultant" means, for an issuer, a person, other than an employee,
executive officer, or director of the issuer or of a related entity of the
issuer, that:

(i) is engaged to provide services to the issuer or a related entity of the
issuer, other than services provided in relation to a distribution,

(ii) provides the services under a written contract with the issuer or a related
entity of the issuer, and

(iii) spends or will spend a significant amount of time and attention on the
affairs and business of the issuer or a related entity of the issuer

and includes

(iv) for an individual consultant, a corporation of which the individual
consultant is an employee or shareholder, and a partnership of which the
individual consultant is an employee or partner, and

--------------------------------------------------------------------------------

- 20 -

(v) for a consultant that is not an individual, an employee, executive officer,
or director of the consultant, provided that the individual employee, executive
officer, or director spends or will spend a significant amount of time and
attention on the affairs and business of the issuer or a related entity of the
issuer;

(c) "control person" means

(i) a person who holds a sufficient number of the voting rights attached to all
outstanding voting securities of an issuer to affect materially the control of
the issuer, or

(ii) each person in a combination of persons, acting in concert by virtue of an
agreement, arrangement, commitment or understanding, which holds in total a
sufficient number of the voting rights attached to all outstanding voting
securities of an issuer to affect materially the control of the issuer,

and, if a person or combination of persons holds more than 20% of the voting
rights attached to all outstanding voting securities of an issuer, the person or
combination of persons is deemed, in the absence of evidence to the contrary, to
hold a sufficient number of the voting rights to affect materially the control
of the issuer;

(d) director" means

(i) a member of the board of directors of a company or an individual who
performs similar functions for a company, and

(ii) with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;

(e) "executive officer" means, for an issuer, an individual who is

(i) a chair, vice-chair or president,

(ii) a vice-president in charge of a principal business unit, division or
function including sales, finance or production, or

(iii) performing a policy-making function in respect of the issuer;

(f) "financial assets" means

(i) cash,

(ii) securities, or

(iii) a contract of insurance, a deposit or an evidence of a deposit that is not
a security for the purposes of securities legislation;

(g) "founder" means, in respect of an issuer, a person who,

(i) acting alone, in conjunction, or in concert with one or more persons,
directly or indirectly, takes the initiative in founding, organizing or
substantially reorganizing the business of the issuer, and

--------------------------------------------------------------------------------

- 21 -

(ii) at the time of the distribution or trade is actively involved in the
business of the issuer";

(h) "holding entity" means a person that is controlled by an individual;

(i)  "individual" means a natural person, but does not include

(i) a partnership, unincorporated association, unincorporated syndicate,
unincorporated organization or trust, or

(ii) a natural person in the person's capacity as a trustee, executor,
administrator or personal or other legal representative;

(j) "permitted assign" means, for a person that is an employee, executive
officer, director or consultant of an issuer or of a related entity of the
issuer,

(i) a trustee, custodian, or administrator acting on behalf of, or for the
benefit of the person,

(ii) a holding entity of the person,

(iii) a RRSP, RRIF, or TFSA (each as defined in NI 45-106) of the person,

(iv) a spouse of the person,

(v) a trustee, custodian, or administrator acting on behalf of, or for the
benefit of the spouse of the person,

(vi) a holding entity of the spouse of the person, or

(vii) a RRSP, RRIF, or TFSA of the spouse of the person;

(k)  "person" includes

(i) an individual,

(ii) a corporation,

(iii) a partnership, trust, fund and an association, syndicate, organization or
other organized group of persons, whether incorporated or not, and

(iv) an individual or other person in that person's capacity as a trustee,
executor, administrator or personal or other legal representative;

(l) "related entity" means, for an issuer, a person that controls or is
controlled by the issuer or that is controlled by the same person that controls
the issuer;

(m)  "related liabilities" means

(i) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or

--------------------------------------------------------------------------------

- 22 -

(ii) liabilities that are secured by financial assets, and

(n) "spouse" means, an individual who,

(i) is married to another individual and is not living separate and apart within
the meaning of the Divorce Act (Canada), from the other individual,

(ii) is living with another individual in a marriage-like relationship,
including a marriage-like relationship between individuals of the same gender,
or

(iii) in Alberta, is an individual referred to in paragraph (i) or (ii), or is
an adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

Guidance On Accredited Investor Exemptions for Individuals

An individual accredited investor is an individual:

(a) who, either alone or with a spouse, beneficially owns financial assets
(please see the guidance below regarding what financial assets are) having an
aggregate realizable value that. before taxes but net of any related liabilities
(please see the guidance below regarding what related liabilities are), exceeds
$1,000,000;

(b) whose net income before taxes exceeded $200,000 in each of the 2 most recent
calendar years or whose net income before taxes combined with that of a spouse
exceeded $300,000 in each of the 2 most recent calendar years and who, in either
case, reasonably expects to exceed that net income level in the current calendar
year;

(c) who, either alone or with a spouse, has net assets (please see the guidance
below regarding calculating net assets) of at least $5,000,000; and

(d) who beneficially owns financial assets (please see the guidance below
regarding what financial assets are) having an aggregate realizable value that,
before taxes but net of any related liabilities (please see the guidance below
regarding what related liabilities are), exceeds $5,000,000.

The monetary thresholds above are intended to create bright-line standards.
Subscribers who do not satisfy these monetary thresholds do not qualify as
accredited investors.

Spouses

Sections (a), (b) and (c) above are designed to treat spouses as a single
investing unit, so that either spouse qualifies as an accredited investor if the
combined financial assets of both spouses exceed $1,000,000, the combined net
income of both spouses exceeds $300,000, or the combined net assets of both
spouses exceed $5,000,000. Section (d) above does not treat spouses as a single
investing unit.

If the combined net income of both spouses does not exceed $300,000, but the net
income of one of the spouses exceeds $200,000, only the spouse whose net income
exceeds $200,000 qualifies as an accredited investor.

--------------------------------------------------------------------------------

- 23 -

Financial Assets and Related Liabilities

For the purposes of Sections (a) and (d) above, "financial assets" means: (1)
cash, (2) securities, or (3) a contract of insurance, a deposit or an evidence
of a deposit that is not a security for the purposes of securities legislation.
These financial assets are generally liquid or relatively easy to liquidate. The
value of a subscriber's personal residence is not included in a calculation of
financial assets.

The calculation of financial assets must exclude "related liabilities", meaning:
(1) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or (2) liabilities that are secured by
financial assets.

As a general matter, it should not be difficult to determine whether financial
assets are beneficially owned by an individual, an individual's spouse, or both,
in any particular instance. However, in the case where financial assets are held
in a trust or in another type of investment vehicle for the benefit of an
individual, there may be questions as to whether the individual beneficially
owns the financial assets. The following factors are indicative of beneficial
ownership of financial assets:

 * physical or constructive possession of evidence of ownership of the financial
   asset;

 * entitlement to receipt of any income generated by the financial asset;

 * risk of loss of the value of the financial asset; and

 * the ability to dispose of the financial asset or otherwise deal with it as
   the individual sees fit.

For example, securities held in a self-directed RRSP for the sole benefit of an
individual are beneficially owned by that individual.

In general, financial assets in a spousal RRSP can be included for the purposes
of the $1,000,000 financial asset test in Section (a) above because Section (a)
takes into account financial assets owned beneficially by a spouse. However,
financial assets in a spousal RRSP cannot be included for purposes of the
$5,000,000 financial asset test in Section (d) above.

Financial assets held in a group RRSP under which the individual does not have
the ability to acquire the financial assets and deal with them directly do not
meet the beneficial ownership requirements in either Sections (a) or (d) above.

Net Assets

For the purposes of Section (c) above, "net assets" means all of a subscriber's
total assets minus all of the subscriber's total liabilities. Accordingly, for
the purposes of the net asset test, the calculation of total assets includes the
value of a subscriber's personal residence, and the calculation of total
liabilities includes the amount of any liability (such as a mortgage) in respect
of the subscriber's personal residence.

To calculate a subscriber's net assets under the net asset test, subtract the
subscriber's total liabilities from the subscriber's total assets. The value
attributed to assets should reasonably reflect their estimated fair value.
Income tax is considered a liability if the obligation to pay it is outstanding
at the time of the distribution of the security to the subscriber by the Issuer.

Guidance On Accredited Investor Exemptions for Corporations, Trusts and Other
Entities

Accredited investors that are corporations, trusts or other entities include:

--------------------------------------------------------------------------------

- 24 -

(a) a corporation, trust or other entity, other than an investment fund, that
has net assets (please see the guidance below regarding calculating net assets)
of at least $5,000,000 as shown on its most recently prepared financial
statements in accordance with applicable generally accepted accounting
principles and that has not been created or used solely to purchase or hold
securities as an accredited investor;

(b) a corporation, trust or other entity in respect of which all of the owners
of interests, direct, indirect or beneficial, except the voting securities
required by law to be owned by directors, are persons that are accredited
investors; and

(c) a trust established by an accredited investor for the benefit of the
accredited investor's family members of which a majority of the trustees are
accredited investors and all of the beneficiaries are the accredited investor's
spouse, a former spouse of the accredited investor or a parent, grandparent,
brother, sister, child or grandchild of that accredited investor, of that
accredited investor's spouse or of that accredited investor's former spouse.

Net Assets

For the purposes of Section (a) above, "net assets" means all of the
subscriber's total assets minus all of the subscriber's total liabilities. The
minimum net asset threshold of $5,000,000 specified in Section (a) above must be
shown on the entity's most recently prepared financial statements. The financial
statements must be prepared in accordance with applicable generally accepted
accounting principles.

Guidance on Close Personal Friend and Close Business Associate Determination

A "close personal friend" of a director, executive officer, founder or control
person of an issuer is an individual who knows the director, executive officer,
founder or control person well enough and has known them for a sufficient period
of time to be in a position to assess their capabilities and trustworthiness and
to obtain information from them with respect to the investment.

The following factors are relevant to this determination:

(a)  the length of time the individual has known the director, executive
officer, founder or control person,

(b)  the nature of the relationship between the individual and the director,
executive officer, founder or control person including such matters as the
frequency of contacts between them and the level of trust and reliance in the
other circumstances, and

(c)  the number of "close personal friends" of the director, executive officer,
founder or control person to whom securities have been distributed in reliance
on the private issuer exemption or the family, friends and business associates
exemption.

An individual is not a close personal friend solely because the individual is:

(a)  a relative,

(b)  a member of the same club, organization, association or religious group,

(c)  a co-worker, colleague or associate at the same workplace,

(d)  a client, customer, former client or former customer,

--------------------------------------------------------------------------------

- 25 -

(e)  a mere acquaintance, or

(f)  connected through some form of social media, such as Facebook, Twitter or
LinkedIn.

The relationship between the individual and the director, executive officer,
founder or control person must be direct. For example, the exemption is not
available to a close personal friend of a close personal friend of a director of
the issuer. Further, a relationship that is primarily founded on participation
in an internet forum is not considered to be that of a close personal friend.

A "close business associate" is an individual who has had sufficient prior
business dealings with a director, executive officer, founder or control person
of the issuer to be in a position to assess their capabilities and
trustworthiness and to obtain information from them with respect to the
investment.

The following factors are relevant to this determination:

(a)  the length of time the individual has known the director, executive
officer, founder or control person,

(b)  the nature of any specific business relationships between the individual
and the director, executive officer, founder or control person, including, for
each relationship, when it began, the frequency of contact between them and when
it terminated if it is not ongoing, and the level of trust and reliance in the
other circumstances,

(c)  the nature and number of any business dealings between the individual and
the director, executive officer, founder or control person, the length of the
period during which they occurred, and the nature and date of the most recent
business dealing, and

(d)  the number of "close business associates" of the director, executive
officer, founder or control person to whom securities have been distributed in
reliance on the private issuer exemption or the family, friends and business
associates exemption.

An individual is not a close business associate solely because the individual
is:

(a)  a member of the same club, organization, association or religious group,

(b)  a co-worker, colleague or associate at the same workplace,

(c)  a client, customer, former client or former customer,

(d)  a mere acquaintance, or

(e)  connected through some form of social media, such as Facebook, Twitter or
LinkedIn.

The relationship between the individual and the director, executive officer,
founder or control person must be direct. For example, the exemptions are not
available for a close business associate of a close business associate of a
director of the issuer. Further, a relationship that is primarily founded on
participation in an internet forum is not considered to be that of a close
business associate.

--------------------------------------------------------------------------------

- 26 -

The Subscriber agrees that the above representations and warranties will be true
and correct both as of the execution of this Questionnaire and as of the Closing
and acknowledges that they will survive the completion of the issue of the
Shares.

The Subscriber acknowledges that the foregoing representations and warranties
are made by the Subscriber with the intent that they be relied upon in
determining the suitability of the Subscriber to acquire the Shares and that
this Questionnaire is incorporated into and forms part of the Agreement and the
undersigned undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth herein which
takes place prior to the closing time of the purchase and sale of the Shares.

The Subscriber undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth in the
Agreement or in this Questionnaire which takes place prior to the Closing. By
completing this Questionnaire, the Subscriber authorizes the indirect collection
of this information by each applicable regulatory authority or regulator and
acknowledges that such information is made available to the public under
applicable laws.

Dated _____________________________, 2020.

 

 

X

 

 

Signature of individual (if Subscriber is an individual)
  

 

 

X

 

 

Authorized signatory (if Subscriber is not an individual)

 

 

 

 

 

Name of Subscriber (please print)

 

 

 

 

 

Name of authorized signatory (please print)


--------------------------------------------------------------------------------

- 27 -

APPENDIX "A"
TO CANADIAN INVESTOR QUESTIONNAIRE

Form 45-106F9

Form for Individual Accredited Investors

WARNING!

This investment is risky. Don't invest unless you can afford to lose all the
money you pay for this investment.


SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER

1. About your investment

Type of securities: common shares

Issuer: CounterPath Corporation (the "Issuer")

Purchased from: Issuer

SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER

2. Risk acknowledgement

This investment is risky. Initial that you understand that:

Your
initials

Risk of loss - You could lose your entire investment of US$__________
[Instruction: Insert the total dollar amount of the investment.]

 

Liquidity risk - You may not be able to sell your investment quickly - or at
all.

 

Lack of information - You may receive little or no information about your
investment.

 

Lack of advice - You will not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investment. To check whether the salesperson is registered, go to
www.aretheyregistered.ca.

 

3. Accredited investor status

You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.

Your
initials

 * Your net income before taxes was more than $200,000 in each of the 2 most
   recent calendar years, and you expect it to be more than $200,000 in the
   current calendar year. (You can find your net income before taxes on your
   personal income tax return.)

 

     


--------------------------------------------------------------------------------

- 28 -


 * Your net income before taxes combined with your spouse's was more than
   $300,000 in each of the 2 most recent calendar years, and you expect your
   combined net income before taxes to be more than $300,000 in the current
   calendar year.

 

 * Either alone or with your spouse, you own more than $1 million in cash and
   securities, after subtracting any debt related to the cash and securities.

 

 * Either alone or with your spouse, you have net assets worth more than $5
   million. (Your net assets are your total assets (including real estate) minus
   your total debt.)

 

4. Your name and signature

By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.

First and last name (please print):

Signature:

Date:

SECTION 5 TO BE COMPLETED BY THE SALESPERSON

5. Salesperson information

First and last name of salesperson (please print):  David Karp

Telephone: 604-320-3344

Email:  dkarp@counterpath.com

Name of firm (if registered):  not applicable

SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER

6. For more information about this investment

For investment in a non-investment fund
CounterPath Corporation
Suite 300, One Bentall Centre
505 Burrard Street
Vancouver, BC  V7X 1M3
David Karp
604-320-3344
dkarp@counterpath.com
www.counterpath.com


For investment in an investment fund
[Insert name of investment fund]
[Insert name of investment fund manager]
[Insert address of investment fund manager]
[Insert telephone number of investment fund manager]
[Insert email address of investment fund manager]
[If investment is purchased from a selling security holder, also insert name,
address, telephone number and email address of selling security holder here]

For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.


--------------------------------------------------------------------------------

- 29 -

EXHIBIT B

UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE

Capitalized terms used in this United States Accredited Investor Questionnaire
(this "Questionnaire") and not specifically defined have the meaning ascribed to
them in the Private Placement Subscription Agreement (the "Subscription
Agreement") between the Subscriber and the Issuer to which this Exhibit B is
attached.

This Questionnaire applies only to persons that are U.S. Purchasers.  A "U.S.
Purchaser" is (a) any U.S. Person, (b) any person purchasing the Shares on
behalf of any U.S. Person, (c) any person that receives or received an offer of
the Shares while in the United States, or (d) any person that is in the United
States at the time the Subscriber's buy order was made or this Agreement was
executed or delivered.

The Subscriber understands and agrees that none of the Shares have been or,
except as provided in the Subscription Agreement, will be registered under the
1933 Act, or applicable state, provincial or foreign securities laws, and the
Shares are being offered and sold to the Subscriber in reliance upon the
exemption provided in Section 4(a)(2) of the 1933 Act and Rule 506 of Regulation
D under the 1933 Act for non-public offerings. The Shares are being offered and
sold within the United States only to "accredited investors" as defined in Rule
501(a) of Regulation D.  The Shares offered hereby are not transferable except
in accordance with the restrictions described herein. 

The Subscriber represents, warrants, covenants and certifies (which
representations, warranties, covenants and certifications will survive the
Closing) to the Issuer (and acknowledges that the Issuer is relying thereon)
that:

1. it is not resident in Canada;

2. it is acquiring the Shares for its own account, for investment purposes only
and not with a view to any resale, distribution or other disposition of the
Shares in violation of the United States securities laws;

3. it (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time;

4. if the Subscriber is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an "X" on the appropriate
lines):

--------------------------------------------------------------------------------


- 30 -


___________

a natural person whose individual net worth, or joint net worth with that
person's spouse, exceeds US$1,000,000. For purposes of this category, "net
worth" means the excess of total assets at fair market value (including personal
and real property, but excluding the estimated fair market value of a person's
primary home) over total liabilities. Total liabilities excludes any mortgage on
the primary home in an amount of up to the home's estimated fair market value as
long as the mortgage was incurred more than 60 days before the Shares are
purchased, but includes (i) any mortgage amount in excess of the home's fair
market value and (ii) any mortgage amount that was borrowed during the 60 day
period before the Closing Date for the purpose of investing in the Shares,

   


___________

a natural person who had an individual income in excess of US$200,000 in each of
the two most recent years, or joint income with their spouse in excess of
US$300,000 in each of those years, and has a reasonable expectation of reaching
the same income level in the current year, or

   

___________

a director or executive officer of the Issuer;

5. if the Subscriber is a corporation, partnership, trust or other entity), then
it satisfies one or more of the categories indicated below (please place an "X"
on the appropriate lines):

___________

an organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US$5,000,000,

   

___________

a "bank" as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of US$5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self-directed plan, whose investment
decisions are made solely by persons that are accredited investors,

   

___________

a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States),

   

___________

a trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act, or

   

___________

an entity in which all of the equity owners satisfy the requirements of one or
more of the categories set forth in Section 4 above.

6. it understands and acknowledges that upon the issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the 1933 Act or applicable U.S. state laws and regulations, the certificates
representing the Shares, and all securities issued in exchange therefor or in
substitution thereof, will bear a legend in substantially the following form:

"THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.";

--------------------------------------------------------------------------------

- 31 -

7. it consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Questionnaire and the
Agreement;

8. it is resident in the United States of America, its territories and
possessions or any state of the United States or the District of Columbia
(collectively the "United States"), is a "U.S. Person" as such term is defined
in Regulation S or was in the United States at the time the Shares were offered
or the Agreement was executed; and

9. it understands that the Issuer has no obligation to register the Shares,
except as provided in the Subscription Agreement, or to take action so as to
permit sales pursuant to the 1933 Act (including Rule 144 thereunder).

The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber set
forth herein which takes place prior to the Closing.

Dated _____________________________, 2020.

 

 

X

 

 

Signature of individual (if Subscriber is an individual)
  

 

 

X

 

 

Authorized signatory (if Subscriber is not an individual)

 

 

 

 

 

Name of Subscriber (please print)

 

 

 

 

 

Name of authorized signatory (please print)





--------------------------------------------------------------------------------